Title: To Benjamin Franklin from the Baron de Würmser, 22 March 1777
From: Würmser, Christian-Louis, baron de
To: Franklin, Benjamin


A Paris ce 22 mars 1777
Mr. Le Baron De Wurmser Lieutenant général des armées du roy prie Monsieur Le Docteur Frankelin de vouloir bien lui donner demain dimanche 23 mars une audience de cinq minutes. Il se rendra ches lui a Passy entre 10 et 11 heures du matin.
Il auroit eu L’honneur de lui demander son jour s’il n’etoit pas obligé de passer la Semaine prochaine a Versailles.
